April 21, 1923. The opinion of the Court was delivered by
The agreed facts are briefly as follows:
"The Planters' Savings Bank, the defendant herein, on February 5, 1920, received on deposit from W.A. Bright the sum of $3,550.00, for which it issued a certificate of deposit set out above. W.A. Bright died intestate in June, 1920, and on August 13th of the same year the defendant paid the amount of the certificate to J.G. Bright upon his indorsement, knowing at the time that W.A. Bright was dead. Demand has been made upon defendant for the payment of the certificate, which demand has been refused. It is also admitted that, so far as this case is concerned, there was no gift shown from W.A. Bright to J.G. Bright, either in praesenti or by way of donatio causa mortis."
The certificate of deposit reads:
"Planters' Savings Bank, Greer, S.C. February 5th, 1920. No. 2531. This is to certify that W.A. Bright or J.G. Bright have deposited in this bank thirty-five hundred and fifty dollars ($3,550.00), payable to either order six months after date, with interest from date at the rate of 5 1/2 per cent. per annum, on the return of this certificate properly indorsed. Interest after maturity at the rate of 4 per cent. per annum, unless renewed. [Signed] R.M. Hughes, Vice President Cashier."
The only question in the case is: Was the bank authorized to pay the certificate of deposit to J.G. Bright after the death of W.A. Bright? *Page 102 
It is admitted that the money belonged to W.A. Bright, and after his death it was paid to J.G. Bright. Under these circumstances there was a mere power of attorney to withdraw the money. The death of the principal revokes a power of attorney.
"Power not coupled with an interest is limited to the lifetime of the donor." Gaston v. Gaston, 80 S.C. 157;61 S.E., 393.
His Honor, Judge Sease, was right when he held thatSawyer v. Mabus, 107 S.C. 369; 92 S.E., 1029, is controlling in this case.
The judgment appealed from is affirmed.
MR. JUSTICE WATTS concurs.
MR. CHIEF JUSTICE GARY did not sit.